Citation Nr: 1039250	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Jeany Mark


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision by the Regional Office (RO) 
in Oakland, California.

The matter was previously before the Board in August 2008, at 
which time the claim was denied.  The Veteran appealed that 
determination to the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court").  In October 2009, the Court 
vacated the August 2008 Board decision and remanded the case for 
additional development consistent with the Joint Motion for 
Remand dated that same month.  

The Board notes that the Veteran previously filed a claim for 
"hepatitis," which was denied by the RO in January 1989.  
Accordingly, when this matter was last before the Board in August 
2008, the issue was characterized as whether new and material 
evidence had been received to reopen the claim.  The Board found 
that it had not, and denied the claim.  However, it is observed 
that the January 1989 RO decision does not specifically address 
hepatitis C.  Thus, on further reflection the Board now concludes 
that because the Veteran's current claim relates specifically to 
hepatitis C, the instant appeal is considered to be distinct from 
the earlier claim and thus analysis under the provisions of 
38 C.F.R. § 3.156, concerning new and material evidence, is not 
necessary.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 
2008). 


FINDING OF FACT

The Veteran's hepatitis C infection is not etiologically related 
to active service.




CONCLUSION OF LAW

Hepatitis C infection was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claim in July 
2004.  Thereafter, he was notified of the provisions of the VCAA 
by the RO in correspondence dated in September 2004 and March 
2006.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in February 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  
 
During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence. A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service treatment 
records and all relevant VA and private treatment records 
pertaining to his hepatitis C claim have been obtained and 
associated with his claims file.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In general, for service connection to be granted for hepatitis C, 
the evidence must show that a veteran's hepatitis C infection, 
risk factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent medical 
evidence that there is a relationship between the claimed in-
service injury and the veteran's hepatitis C.

Medically recognized risk factors for hepatitis C include: (a) 
transfusion of blood or blood product before 1992; (b) organ 
transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body 
piercing; (f) intravenous drug use (with the use of shared 
instruments); (g) high-risk sexual activity; (h) intranasal 
cocaine use (also with the use of shared instruments); (i) 
accidental exposure to blood products as a healthcare worker, 
combat medic, or corpsman by percutaneous (through the skin) 
exposure or on mucous membrane; and (j) other direct percutaneous 
exposure to blood, such as by acupuncture with non-sterile 
needles, or the sharing of toothbrushes or shaving razors.  See 
VBA Training Letter 211A (01-02) (April 17, 2001).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for tattoos, 
body piercing, and acupuncture.

It was concluded in FL 04-13 that the large majority of hepatitis 
C infections can be accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, and 
injection drug use.  It also noted that transmission of hepatitis 
C virus with air gun injections was "biologically plausible," 
notwithstanding the lack of any scientific evidence so 
documenting.  It noted that it was "essential" that the report 
upon which the determination of service connection is made 
includes a full discussion of all modes of transmission, and a 
rationale as to why the examiner believes the air gun was the 
source of the hepatitis C.

Direct service connection may be granted only when a disability 
or cause of death was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his abuse of 
alcohol or drugs.  See 38 C.F.R. § 3.301(a).  The isolated and 
infrequent use of drugs by itself will not be considered willful 
misconduct; however, the progressive and frequent use of drugs to 
the point of addiction will be considered willful misconduct.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  See 
38 C.F.R. § 3.301(c)(3).

In February 1998, VA General Counsel concluded that, with respect 
to claims filed after October 31, 1990, 38 U.S.C.A. § 105(a), as 
amended by section 8052 of OBRA, and as implemented by 38 C.F.R. 
§ 3.1(m), precluded service connection of a disability resulting 
from alcohol or drug abuse on the basis of the disability's 
incurrence or aggravation in service.  See VAOPGCPREC 2-98.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background

The Veteran contends that he acquired hepatitis C infections 
during active military service, citing an in-service tattoo and 
exposure to contaminated blood via inoculations.  

The Veteran's service treatment records indicate treatment for 
type A hepatitis in November 1973, December 1973 and February 
1974.  In a November 1973 consultation sheet, the Veteran was 
noted to have hepatitis with no needle use.  In December 1973 and 
March 1974 service treatment records the Veteran denied a history 
of drug abuse.   

Following service, in an April 1977 VA hospital summary, the 
Veteran reported a history of heroin addiction for four years.  
On physical examination, the examiner noted multiple puncture 
scars over veins of both forearms.  

In a May 1988 private treatment record, the Veteran admitted to 
being an intravenous (IV) drug user.  

During a September 1988 VA examination, the Veteran stated he has 
been using heroin recently.  He reported he started using heroin 
when he was in Vietnam and has used it intermittently since. 

A private lab report dated in June 2004 found the Veteran 
positive for hepatitis C. 

In a November 2004 hepatitis C risk assessment questionnaire, the 
Veteran denied intravenous drugs, admitted having tattoos with 
the last one done in 1978, and indicated that he had blood 
transfusions in 1988 and 1999. 

The Veteran's parents submitted a letter dated in October 2005 
indicating the Veteran had no tattoos before he left, but had two 
when he returned home from the service in 1974.  

In his December 2005 substantive appeal, the Veteran continued to 
deny any intravenous drug abuse, and asserted his tattoos are a 
well accepted risk factor for exposure to hepatitis C virus.  

In a January 2008 letter, the Veteran stated he used IV drugs for 
almost all of the time he was stationed in Germany. 

In an April 2010 letter, A. A., M.D., indicated that it was as 
likely as not that the Veteran's hepatitis C infection occurred 
while in service.  It was noted that besides the intravenous drug 
use and the blood transfusion, he has two other clear paths of 
inoculation while in service, his tattoo and the air jet 
injector.  The physician further reported that the timeline for 
developing chronic infection from hepatitis C infection is also 
approximately 20 years. 

In a VHA opinion dated in July 2010, the physician stated that 
the Veteran clearly has several risk factors that may have led to 
the current hepatitis C infection.  However, there are several 
studies showing intravenous drug use as the primary mode of 
hepatitis C infections followed by blood transfusion prior to 
availability of sensitive testing for hepatitis C antibodies 
(year of 1992), both in veteran and non-veteran populations.  The 
physician reported that the medical literature supported the 
following descending order for the risk factors reported in this 
case: intravenous drug use, blood transfusion prior to 1992, and 
tattooing, followed by air jet immunizations.  The physician 
indicated that it was impossible though to determine for sure 
which exposure finally led to his disease. 

Analysis

The Veteran has shown a diagnosis of hepatitis C infection.  
Accordingly, the first element of service connection has been 
met.  Cuevas, 3 Vet. App. 542; Rabideau, 2 Vet. App. 141.  
However, evidence of a present condition is generally not 
relevant to a claim for service connection, absent some competent 
linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 
53 (1992). 

A veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

At the outset, the Board notes that the claims file includes a 
diagnosis of acute hepatitis A in service, but the earliest 
medical evidence of hepatitis C infection dates from 2005, more 
than 30 years after discharge from service.  In this regard, it 
is noted that the passage of many years between discharge from 
active service and the medical documentation of a claim 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, it is 
acknowledged that the disease in question does not manifest 
itself immediately.  However, as noted by Dr. A. A., the timeline 
for developing chronic infection from hepatitis C infection is 
also approximately 20 years; thus, the 30 year gap in this case 
weighs against the claim.

As noted above, the file demonstrates that after discharge from 
service the Veteran demonstrably engaged in high-risk activity 
for hepatitis C infection (he had another tattoo, underwent two 
blood transfusions, and admitted intravenous drug use for nearly 
30 years).  

Although the Veteran has submitted an April 2010 opinion by a 
private physician stating it was at least as likely as not that 
the Veteran contracted hepatitis C in service, the Board finds 
the July 2010 VHA opinion more persuasive.  In this regard, where 
there is conflicting medical evidence, the Board may favor one 
medical opinion over another if as long as an adequate statement 
of reasons or bases is provided. See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In this case, the July 2010 VHA opinion 
included a more comprehensive analysis, placing the Veteran's 
risk factors in a hierarchal order.  The VA physician stated that 
it was more likely that the Veteran was infected by his 
intravenous drug use or post-service blood transfusions, rather 
than his in-service tattoo or the air jet injector.  Further, the 
April 2010 private physician's opinion does not entirely 
contradict this finding.  The private physician stated that he 
timeline for developing chronic infection from hepatitis C 
infection is approximately 20 years.  Considering the Veteran was 
out of the service more than 30 prior to his diagnosis, and the 
fact that 20 years prior to diagnosis the Veteran was an active 
intravenous drug abuser, the Board finds the weight of the 
evidence against the Veteran's claim he was exposed to hepatitis 
C due to an in-service tattoo or air jet injector. 

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has 
considered the lay evidence of record as comprised by the 
Veteran's and his parent's correspondence to VA.  To the extent 
that the Veteran now denies a history of intravenous drug use, 
such statements are simply not believable given the multiple 
treatment reports in which the Veteran clearly admitted to such 
drug use.  Indeed, statements made to a doctor in the receipt of 
treatment are deemed to be highly reliable.  Thus, the 
preponderance of the evidence is found to establish a history of 
intravenous drug use, which, in combination with the VA opinion 
of record, precludes a grant of the benefit sought on appeal.

The Veteran may sincerely believe that his hepatitis C was caused 
by his active service.  In this regard, the Board acknowledges 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which 
it was held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present case.

In view of the totality of the evidence, the Board finds it is 
less likely than not that the Veteran's hepatitis C infection 
began during his active military service.  Consequently, the 
claim must be denied.  

The evidence in this case preponderates against the claim and the 
benefit-of-the-doubt rule does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C infection is 
denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


